[g2018022720042395220344.jpg]

Exhibit 10.40

February 27, 2018

<Participant Name>1

<Participant Title>

RE:  Leadership Severance Arrangement

Dear <Participant First Name>:

In order to ensure your continued focus, undivided attention and service to The
Hanover, the Company is pleased to provide you the following severance benefit:

If (i) your employment with The Hanover is involuntarily terminated, other than
in connection with your death, disability, a “Change in Control” or for “Cause”
(as such terms are defined in The Hanover Insurance Group, Inc. Amended and
Restated Employment Continuity Plan (the “CIC Plan”)), or (ii) you voluntarily
terminate your employment for “Good Reason” (as defined below), you will be
eligible to receive a cash severance payment (the “Severance Payment”) equal to
your then current annual base salary plus target short-term incentive
compensation award opportunity.

The Severance Payment will be payable in a single lump sum payment to be paid on
a date that is sixty days after your termination of employment; provided that
you execute and return to the Company a separation agreement that is acceptable
to the Company (the “Separation Agreement”) and is irrevocable by the payment
date.  The Separation Agreement will contain a full release and
non-disparagement provision, along with such other terms acceptable to the
Company.  

For purposes of this letter, the term “Good Reason” shall mean the occurrence,
without your express written consent, of any of the following (i) any material
and adverse change in your current duties or responsibilities that result in you
no longer reporting directly to the Chief Executive Officer of the Company;2
(ii) a reduction in your current rate of annual base salary; (iii) a reduction
in your current annual short-term incentive compensation plan target award
opportunity (but excluding the conversion of any cash incentive arrangement, in
whole or in part, into an equity incentive arrangement of commensurate target
value or vice versa);  or (iv) any requirement that you relocate to an office
more than 50 miles from the facility where you are currently primarily
located.3  Notwithstanding the foregoing with respect to subsections (ii) and
(iii) above, reductions to your base salary and/or target annual short-term
incentive compensation opportunity of less than 10% shall not be deemed “Good
Reason” if such reductions are applied to all management personnel in comparable
positions at the Company.

 

 

1 

Executed by each domestic executive officer of THG, other than Jeffrey Farber.

2 

With respect to CEO, “Good Reason” would be triggered if he no longer serves as
CEO.

3 

Subsection (iv) not applicable to Bryan Salvatore.

 

[g2018022720042432320344.jpg]

--------------------------------------------------------------------------------

 

In the event you believe that a “Good Reason” event has been triggered, you must
give the Company written notice within 30 days of the occurrence of such
triggering event and a proposed termination date which shall be not sooner than
60 days nor later than 90 days after the date of such notice. Such notice shall
specify your basis for determining that “Good Reason” has been triggered.  The
Company shall have the right to cure a purported “Good Reason” within 30 days of
receipt of said notice and, if so cured, a termination of your employment shall
not be considered to be for “Good Reason” as a result of such event.  If the
event triggering “Good Reason” is not cured by the Company within 30 days of its
receipt of such notice, you must terminate your employment on the proposed
termination date.

This severance agreement replaces and supersedes the severance benefit provided
under [insert applicable prior severance agreement]. Moreover, for avoidance of
doubt, any payments you may become entitled to under the CIC Plan shall be in
lieu of, and not in addition to, any payment hereunder.

Your acknowledgment and agreement are a condition to the effectiveness of this
severance benefit.  The Board of Directors and I thank you for your continued
commitment to The Hanover.

 

THE HANOVER INSURANCE COMPANY

 

 

 

 

 

 

 

 

John C. Roche

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Agreed to and Accepted

 

 

 

 

[g2018022720042432320344.jpg]